EXECUTION COPY
 
VOTING AND SUPPORT AGREEMENT
 
VOTING AND SUPPORT AGREEMENT (the “Agreement”), dated as of April 27, 2011
between the Persons listed on Schedule A hereto (“Stockholders”), CoStar Group,
Inc., a Delaware corporation (“Parent”) and LoopNet, Inc., a Delaware
corporation (the “Company”).  All capitalized terms used but not defined herein
shall have the meanings assigned to them in the Merger Agreement (defined
below).
 
WHEREAS, in order to induce Parent and Lonestar Acquisition Sub, Inc., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger
Subsidiary”), to enter into an Agreement and Plan of Merger with the Company,
dated as of the date hereof (the “Merger Agreement”), pursuant to which, among
other things, Merger Subsidiary will merge with and into the Company on the
terms and subject to the conditions set forth in the Merger Agreement (the
“Merger”), Parent has requested each Stockholder, and each Stockholder has
agreed, to enter into this Agreement with respect to (i) the shares of common
stock, $0.001 par value of the Company (the “Common Stock”) owned by such
Stockholder as indicated on Schedule A and the shares of Series A Convertible
Preferred Stock, par value $0.001 of the Company (the “Series A Preferred Stock”
and any holder thereof, a “Series A Holder”) owned by such Stockholder as
indicated on Schedule A (if any) (all such shares, with respect to each
Stockholder, the “Shares”) and (ii) any other voting securities of the Company
that such Stockholder acquires record and/or beneficial ownership of after the
date hereof, including by purchase, as a result of a stock dividend, stock
split, recapitalization, combination, reclassification, exchange or change of
such shares, or upon exercise, conversion or settlement of any securities,
including Common Stock issued upon conversion of the Series A Preferred Stock or
upon exercise or settlement of stock options and restricted stock units granted
pursuant to any Company equity plan, including without limitation, the Company’s
2006 Equity Incentive Plan and the Company’s 2001 Stock Option Plan (all such
shares, with respect to each Stockholder, the “After-Acquired Shares” and
together with the Shares, the “Covered Shares”);
 
WHEREAS, in order to induce Parent and Merger Subsidiary to enter into the
Merger Agreement with the Company and to proceed with the transactions
contemplated thereby, each Stockholder has agreed to provide a waiver and
consent with respect to certain provisions of the Series A Certificate of
Designation and to terminate, as of the Effective Time, that certain Investors’
Rights Agreement, dated as of April 14, 2009 (the “Investors’ Rights Agreement”)
and that certain Securities Purchase Agreement dated as of March 29, 2009 among
the Company and certain of the Stockholders (the “SPA”);
 
WHEREAS, each Stockholder acknowledges that Parent and Merger Subsidiary are
entering into the Merger Agreement in reliance on the representations,
warranties, covenants and other agreements of the Stockholders set forth in this
Agreement and would not enter into the Merger Agreement if any Stockholder did
not enter into this Agreement;
 
NOW, THEREFORE, in consideration of the promises, representations, warranties
and agreements contained herein, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
Grant of Proxy; Voting Agreement; Stockholder Waiver and Consent
 
Section 1.01 .  Voting Agreement.  Each Stockholder hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at the Company
Stockholder Meeting and at any other meeting of the stockholders of the Company,
however called, including any adjournment or postponement thereof, and in
connection with any written consent of the stockholders of the Company, such
Stockholder shall:
 
(a) appear at each such meeting or otherwise cause such Stockholder’s Covered
Shares to be counted as present thereat for purposes of calculating a quorum;
and
 
(b) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering, all of such Stockholder’s Covered
Shares (i) in favor of the adoption of the Merger Agreement and in favor of any
related proposal in furtherance thereof; (ii) against any action or agreement
that would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement or of such Stockholder contained in this
Agreement; and (iii) against any Acquisition Proposal and against any other
action, agreement or transaction that would reasonably be expected to impede,
interfere with, delay, postpone, discourage, frustrate the purposes of or
adversely affect, or be inconsistent with, the Merger or the other transactions
contemplated by the Merger Agreement or this Agreement or the performance by the
Company of its obligations under the Merger Agreement or by such Stockholder of
its obligations under this Agreement.  The obligations of such Stockholder
specified in this Section 1.01(b) shall apply whether or not the adoption of the
Merger Agreement or any action described above is recommended by the Board of
Directors.
 
Section 1.02 .  Irrevocable Proxy.  Each Stockholder hereby revokes any and all
previous proxies granted with respect to its Covered Shares.  By entering into
this Agreement, each Stockholder hereby grants a proxy appointing Parent, and
any designee of Parent, and each of them individually as the Stockholder’s
attorney-in-fact and proxy, with full power of substitution and resubstitution,
for and in such Stockholder’s name, to vote, express consent or dissent, or
otherwise to exercise such voting power in each case solely with respect to the
matters, and solely in the manner, set forth in Section 1.01 above.  The proxy
granted by each Stockholder pursuant to this Article 1 is irrevocable and
coupled with an interest sufficient in law to support an irrevocable proxy and
may under no circumstances be revoked during the term of this
Agreement.  Without limiting the generality of the foregoing, such irrevocable
proxy is executed and intended to be irrevocable in accordance with the
provisions of Section 212 of the General Corporation Law of the State of
Delaware.  This proxy is given to secure the performance of the duties of each
Stockholder under this Agreement.  Each Stockholder further agrees to execute
such other instruments as may be necessary to effectuate the intent of this
proxy.  For the avoidance of doubt, if for any reason the proxy granted herein
is not irrevocable, each Stockholder agrees to vote the Covered Shares in
accordance with Section 1.01 hereof.  Parent may terminate this proxy with
respect to any Stockholder at any time at its sole discretion by written notice
provided to the Stockholder.  Each Stockholder shall cause the record owner of
any Covered Shares of the Stockholder of which such Stockholder is not the
record owner to execute and deliver to Parent an irrevocable proxy that conforms
to the foregoing provisions of this Section 1.02.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.03   No Inconsistent Agreements.   Each Stockholder hereby covenants
and agrees that, except for this Agreement, such Stockholder (a) has not entered
into, and shall not enter into at any time while this Agreement remains in
effect, any voting agreement or voting trust with respect to the Covered Shares,
(b) has not granted, and shall not grant at any time while this Agreement
remains in effect, a proxy (except pursuant to Section 1.02 hereof), consent or
power of attorney with respect to the Covered Shares and (c) has not taken and
shall not knowingly take any action that would make any representation or
warranty of the Stockholder contained herein untrue or incorrect or have the
effect of preventing, impeding or delaying such Stockholder from performing any
of its obligations under this Agreement.
 
Section 1.04 .  Series A Holder Waiver and Consent; Conversion Notice.  (a) Each
Stockholder that is or becomes a Series A Holder hereby:
 
(i) waives (A) such Stockholder’s rights under Section 4(c) and Section 6(c) of
the Series A Certificate of Designation (and any obligations of a Third Party
Acquiror (as defined in the Series A Certificate of Designation) or the Company,
as the case may be, thereunder) and (B) any notice that such Stockholder may be
entitled to with respect to the Merger or the Merger Agreement pursuant to the
Series A Certificate of Designation, the SPA or the Investors’ Rights Agreement
(including, without limitation, any notice under Section 6(c) and Section 10(a)
of the Series A Certificate of Designation);
 
(ii) consents to the Merger and the transactions contemplated by the Merger
Agreement for purposes of Section 8 of the Series A Certificate of Designation;
 
(iii) consents to the termination, effective as of (and contingent upon the
occurrence of) the Effective Time, of the Investors’ Rights Agreement and the
SPA (the waivers and consents set forth in clauses (i) – (iii) above,
collectively, the “Written Waiver and Consent”); and
 
(iv) agrees, while this Agreement is in effect, not to revoke or otherwise
withdraw or modify in any manner adverse to Parent, Merger Subsidiary or the
Company such Written Waiver and Consent.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Not later than five Business Days following the date hereof, each
Stockholder that is a Series A Holder shall deliver to the Company a Contingent
Conversion Notice (as defined in the Series A Certificate of Designation) in the
form attached hereto as Exhibit A to convert all of its Series A Preferred Stock
to Common Stock in connection with the Merger, pursuant to Section 4(a)(ii) of
the Series A Certificate of Designation.  Any Stockholder that becomes a Series
A Holder after the date hereof (or that is a Series A Holder on the date hereof
but acquires additional shares of Series A Preferred Stock after the date
hereof) shall deliver to the Company a Contingent Conversion Notice with respect
to the Series A Preferred Stock acquired by it by the earlier of (x) two
Business Days after becoming a Series A Holder (or acquiring additional shares
of Series A Preferred Stock not covered by a Contingent Conversion Notice
previously delivered to the Company) and (y) one Business Day prior to the
Effective Time.  Each Stockholder referred to in this Section 1.04(b) agrees not
to, and hereby waives any right under said Section 4(a)(ii) of the Series A
Certificate of Designation to, revoke any Contingent Conversion Notice so
delivered.
 
 
ARTICLE 2
 
Representations and Warranties of Stockholders
 
Each Stockholder represents and warrants to Parent and the Company that:
 
Section 2.01 .  Stockholder Authorization.  Such Stockholder (if not an
individual) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation and such Stockholder has full right,
power and authority to enter into this Agreement, and this Agreement has been
duly authorized, executed and delivered by such Stockholder and constitutes a
valid and binding agreement of such Stockholder, enforceable against such
Stockholder in accordance with its terms, and no other proceedings or actions on
the part of such Stockholder are necessary to authorize the execution, delivery
or performance of this Agreement or the transactions contemplated hereby.
 
Section 2.02 .  Governmental Authorization.  No consent, waiver, approval, order
or authorization of, or registration, declaration or filing with, or notice to,
any Governmental Authority, is required to be made or obtained by such
Stockholder in connection with the execution and delivery of this Agreement by
such Stockholder or the consummation by such Stockholder of the transactions
contemplated hereby, except for filings required to be made under Sections 13(d)
or 16 of the 1934 Act, and such filings, authorizations, consents and approvals
that if not obtained or made would not have a material and adverse effect on the
ability of such Stockholder to consummate the transactions contemplated by this
Agreement.
 
Section 2.03 .  Non-Contravention.  The execution, delivery and performance by
such Stockholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the organizational documents
of such Stockholder (if not an individual), (ii) violate any law, rule,
regulation, judgment, injunction, order, writ or decree of any Governmental
Authority applicable to such Stockholder, (iii) require any consent or other
action by any Person under, constitute a default (or an event which, with notice
or lapse of time or both, would become a default) under, or give rise to any
right of termination, cancellation or acceleration or to a loss of any benefit
to which such Stockholder is entitled under any provision of any agreement or
other instrument binding on such Stockholder, or (iv) result in the imposition
of any Lien on any asset of such Stockholder, except for any of the foregoing as
could not reasonably be expected, individually or in the aggregate, to impair
such Stockholder’s ability to perform its obligations hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 2.04 .  Ownership of Shares.  Such Stockholder is the record and
beneficial owner of the Shares set forth opposite the name of such Stockholder
on Schedule A as of the date hereof, free and clear of any lien, encumbrance or
any other limitation or restriction (including any restriction on the right to
vote or otherwise dispose of the Shares), in each case other than as arising
under this Agreement.  None of the Shares is subject to any voting trust or
other agreement or arrangement with respect to the voting of such Shares, in
each case other than as arising under this Agreement.  Such Stockholder has not
appointed or granted any proxy or power of attorney that is still in effect with
respect to any Shares, in each case other than as arising under this
Agreement.  Such Stockholder has sole voting power, sole power of disposition
and sole power to demand appraisal rights with respect to the Shares set forth
opposite the name of such Stockholder on Schedule A, in each case other than
with respect to any limitations on such powers pursuant to this Agreement.
 
Section 2.05 .  Total Shares.  Except for the Shares set forth on Schedule A,
such Stockholder does not beneficially own any (i) shares of capital stock or
voting securities of the Company, (ii) securities of the Company convertible
into or exchangeable for shares of capital stock or voting securities of the
Company or (iii) options or other rights to acquire from the Company any capital
stock, voting securities or securities convertible into or exchangeable for
capital stock or voting securities of the Company, other than stock options and
restricted stock units granted to such Stockholder pursuant to the Company’s
2006 Equity Incentive Plan or the Company’s 2001 Stock Option Plan.
 
Section 2.06 .  Finder’s Fees.  No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent or the Company in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of such Stockholder.
 
Section 2.07 .  Litigation.  As of the date hereof, there is no action, suit,
investigation, complaint or other proceeding pending against any such
Stockholder or, to the knowledge of such Stockholder, any other Person or, to
the knowledge of such Stockholder, threatened against any Stockholder or any
other Person that restricts or prohibits (or, if successful, would restrict or
prohibit) the exercise by Parent of its rights under this Agreement or the
performance by any party of its obligations under this Agreement.
 
Section 2.08 .  Reliance.  Such Stockholder understands and acknowledges that
Parent and Merger Subsidiary are entering into the Merger Agreement in reliance
upon such Stockholder's execution and delivery of this Agreement and the
representations and warranties of such Stockholder contained herein.
 
Section 2.09 .  No Indemnification Claims.  Such Stockholder has not made any
claim for indemnification that is continuing under Article VI of the SPA.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
Covenants of Stockholders
 
Each Stockholder hereby covenants and agrees that:
 
Section 3.01 .  No Proxies for or Disposition of Shares.  Except pursuant to the
terms of this Agreement, such Stockholder shall not, without the prior written
consent of Parent, directly or indirectly, (i) grant any proxies or powers of
attorney or other authorization or consent in or with respect to, or enter into
any voting trust or other agreement or arrangement with respect to, the voting
of any Covered Shares, (ii) sell (constructively or otherwise), assign,
transfer, encumber or otherwise dispose of (including, without limitation, by
merger, by tendering into any tender or exchange offer, or otherwise), or enter
into any contract, option or other arrangement or understanding with respect to
the direct or indirect sale, assignment, transfer, encumbrance or other
disposition of, any Covered Shares or beneficial ownership thereof or therein
(each such action, a “Transfer”), other than a Transfer of shares of Common
Stock issued in connection with the settlement of restricted stock units for the
purpose of satisfying tax obligations upon the vesting thereof, consistent with
the Company’s past practice, or (iii) take any action that would restrict or
otherwise affect the Stockholder’s legal power, authority and right to comply
with and perform its covenants and obligations under this Agreement.  Such
Stockholder shall not seek or solicit any such Transfer and agrees to notify
Parent and the Company promptly if such Stockholder shall be approached or
solicited, directly or indirectly, by any Person with respect to any of the
foregoing and provide the details of such approach or solicitation to the extent
requested by Parent and the Company.  Any attempted Transfer of Covered Shares
or any interest therein in violation of this Section 3.01 shall be null and
void.  This Section 3.01 shall not prohibit a Transfer of the Covered Shares by
a Stockholder (A) if such Stockholder is an individual, (i) to any member of
such Stockholder’s immediate family, (ii) upon the death of such Stockholder, or
(iii) of up to 55,000 shares of Common Stock by gift to a charitable trust or
(B) if such Stockholder is a partnership or limited liability company, to one or
more partners or members of such Stockholder or to an affiliated entity under
common control with such Stockholder; provided, that a Transfer referred to
clause (A)(i), (A)(ii) or (B) in this sentence shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to Parent, to by bound by all the terms of
this Agreement.
 
Section 3.02 .  Other Offers. From and after the date hereof until the
termination of this Agreement in accordance with its terms, such Stockholder, in
his, her or its capacity as a stockholder of the Company, shall not, nor to the
extent applicable to Stockholder, shall such Stockholder authorize any partner,
officer, director, advisor or representative of, such Stockholder or any of his,
her or its affiliates to (and, to the extent applicable to Stockholder, such
Stockholder shall use reasonable best efforts to prohibit any of his, her or its
representatives or affiliates to), (a) initiate, solicit, induce, explore, or
knowingly take any action to facilitate or encourage the submission or
announcement of any Acquisition Proposal, or any inquiries, proposals or offers
that may reasonably be expected to lead to an Acquisition Proposal, (b) enter
into or participate in any discussions or negotiations with, furnish any
information relating to the Company or any of its Subsidiaries or afford access
to any information or data relating to the Company or any of its Subsidiaries or
otherwise cooperate in any way with, assist or facilitate any Third Party that
is seeking
 
 
6

--------------------------------------------------------------------------------

 
 
to make, or has made, an Acquisition Proposal, (c) enter into any agreement,
including, without limitation, any agreement in principle, term sheet, letter of
intent, memorandum of understanding or similar arrangement with respect to an
Acquisition Proposal, (d) solicit proxies or become a “participant” in a
“solicitation” (as such terms are defined in Regulation 14A under the 1934 Act)
with respect to an Acquisition Proposal (other than the Merger Agreement) or
otherwise encourage or assist any party in taking or planning any action that
would reasonably be expected to compete with, restrain or otherwise serve to
interfere with or inhibit the timely consummation of the Merger in accordance
with the terms of the Merger Agreement, (e) initiate a shareholders’ vote or
action by consent of the Company’s shareholders with respect to an Acquisition
Proposal, or (f) except by reason of this Agreement (but without conceding the
existence of a “group” (as such term is used in Section 13(d) of the 1934 Act)
solely by virtue of this Agreement), become a member of a “group” with respect
to any voting securities of the Company that takes any action in support of an
Acquisition Proposal.
 
Section 3.03 .  Waiver of Appraisal Rights and Dissenters’ Rights and Actions.
Such Stockholder agrees not to exercise any rights (including under Section 262
of the General Corporation Law of the State of Delaware) to demand appraisal of
any Covered Shares or rights to dissent which may arise with respect to the
Merger.  Such Stockholder further agrees not to commence or participate in, and
to take all actions necessary to opt out of any class in any class action with
respect to, any claim, derivative or otherwise, against Parent, Merger
Subsidiary, the Company or any of their respective successors relating to the
negotiation, execution or delivery of this Agreement or the Merger Agreement or
the consummation of the Merger.
 
Section 3.04 .  Company Actions.  Such Stockholder understands and agrees that
if such Stockholder attempts to transfer, vote or provide any other person with
the authority to vote any of the Covered Shares other than in compliance with
this Agreement, the Company shall not, and such Stockholder hereby
unconditionally and irrevocably instructs the Company to not (and the Company
agrees to not, and to instruct its transfer agent to not), (a) permit any such
transfer on its books and records, (b) issue a new certificate representing any
of the Covered Shares or (c) record any such vote, in each case unless and until
such Stockholder shall have complied with the terms of this Agreement.  Such
Stockholder agrees that the certificates representing the Covered Shares shall
bear a legend stating that they are subject to this Agreement and instructs the
Company to so legend the shares (which the Company shall do as promptly as
practicable following the date of this Agreement).
 
Section 3.05   Communications.  Such Stockholder hereby (i) consents to and
authorizes the publication and disclosure by Parent of such Stockholder’s
identity and holding of Covered Shares, and the nature of such Stockholder’s
commitments, arrangements and understandings under this Agreement, and any other
information that Parent reasonably determines to be necessary in any SEC
disclosure document in connection with the Merger or any other transactions
contemplated by the Merger Agreement and (ii) agrees as promptly as practicable
to notify Parent of any required corrections with respect to any written
information supplied by it specifically for use in any such disclosure document.
 
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
Miscellaneous
 
Section 4.01 .  New Shares.  In the event that a Stockholder acquires record or
beneficial ownership of, or the power to vote or direct the voting of, any
shares of Common Stock, Series A Preferred Stock or other voting interests with
respect to the Company, such shares or voting interests shall, without further
action of the parties, be subject to the provisions of this Agreement, and the
number of Shares held by such Stockholder set forth on Schedule A hereto will be
deemed amended accordingly.  Each Stockholder shall promptly notify Parent and
the Company of any such event.
 
Section 4.02 .  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified.  All Schedules and Exhibits annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein, shall have the meaning as defined in this Agreement.  Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import.  “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form.  References to any agreement or contract
are to that agreement or contract as amended, modified or supplemented from time
to time in accordance with the terms thereof.  References to any Person include
the successors and permitted assigns of that Person.  References from or through
any date mean, unless otherwise specified, from and including or through and
including, respectively.
 
Section 4.03 .  Further Assurances.  Parent and each of the Stockholders will
execute and deliver, or cause to be executed and delivered, all further
documents and instruments and use its or their best efforts to take, or cause to
be taken, all actions necessary, proper or advisable under applicable laws and
regulations, to consummate and make effective the transactions contemplated by
this Agreement.
 
Section 4.04 .   No Impairment of Rights. The covenants contained herein shall
apply to each Stockholder solely in his or her capacity as a stockholder of the
Company, and no covenant contained herein shall apply to a Stockholder in his or
her capacity as a director or officer of the Company.  Nothing herein shall
limit or restrict each Stockholder from voting in such Stockholder’s sole
discretion on any matter other than the matters referred to in Sections 1.01 and
1.04 hereof.  For the avoidance of doubt, neither Parent nor Merger Subsidiary
shall be deemed an Affiliate of any Stockholder or the Company by virtue of this
Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 4.05 .  Amendments; Termination.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement or in the
case of a waiver, by the party against whom the waiver is to be effective;
provided, that Schedule A shall be deemed amended automatically in accordance
with Section 4.01.  This Agreement shall terminate upon the earlier of (i) the
termination of the Merger Agreement in accordance with its terms and (ii) the
Effective Time. Each Stockholder shall also have the right to terminate this
Agreement by written notice to Parent as specified below if (but only if) the
terms of the Merger Agreement are amended, modified or waived without the
written consent of such Stockholder to change the form or amount of the
consideration payable with respect to the Shares pursuant to the Merger
Agreement in a manner adverse to such Stockholder (for the avoidance of doubt,
an increase in the cash or stock consideration payable with respect to the
Shares shall not be considered adverse to a Stockholder); provided that such
Stockholder sends notice to Parent of such Stockholder’s election to terminate
within five Business Days after the public announcement of such amendment.
Notwithstanding the foregoing, (1) the provisions set forth in Article 4 (other
than Section 4.01) shall survive the termination of this Agreement and (2) any
liability incurred by any party hereto as a result of a willful and material
breach of a term or condition of this Agreement prior to such termination shall
survive the termination of this Agreement.
 
Section 4.06 .  Expenses.  All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense.
 
Section 4.07 .  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of the other parties hereto.
 
Section 4.08 .  No Waiver.  No failure or delay by any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
 
Section 4.09 .  Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law rules of such state.
 
Section 4.10   Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby (whether brought by any party or any of its Affiliates or against any
party or any of its Affiliates) shall be brought in the Court of Chancery of the
State of Delaware or, if such court shall not have jurisdiction, any federal
court located in the State of Delaware or other Delaware state court, and each
of the parties hereby irrevocably consents to the jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.  Process in any such suit, action or proceeding may be served on any
party anywhere in the world, whether within or without the jurisdiction of any
such court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 4.16 shall be deemed effective
service of process on such party.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 4.11 .  Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
Section 4.12 .  Counterparts; Effectiveness.  This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.  Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).
 
Section 4.13 .   Entire Agreement.  This Agreement and the Merger Agreement
constitute the entire agreement between the parties with respect to the subject
matter herein and therein and supersede all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter
herein and therein.
 
Section 4.14   Severability.  If any term, provision or covenant of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions and
covenants of this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.
 
Section 4.15 .  Specific Performance.  Each Stockholder acknowledges that it is
a condition to the willingness of Parent to enter into the Merger Agreement that
such Stockholder execute and deliver this Agreement.  The parties hereto agree
that irreparable damage would occur in the event any provision of this Agreement
is not performed in accordance with the terms hereof and that the parties shall
be entitled to specific performance of the terms hereof in addition to any other
remedy to which they are entitled at law or in equity.  Each Stockholder hereby
further waives (a) any defense in any action for specific performance that a
remedy at law would be adequate and (b) any requirement under any law to post
security as a prerequisite to obtaining equitable relief.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 4.16   Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,
 
if to Parent, to:
 
CoStar Group, Inc.
1331 L Street, N.W.
Washington, D.C. 20005
Attention: General Counsel
Facsimile No.: (202) 346-6703


 
with a copy to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Ave.
New York, NY 10017
Attention: Robert Spatt
                   Sean Rodgers
Facsimile No.: (212) 455-2502
 
if to the Company, to:
 
LoopNet, Inc.
185 Berry Street, Suite 4000
San Francisco, CA 94107
Attention: Richard J. Boyle, Jr.
Facsimile No.: (415) 764-1622


 
with a copy to:
 
 
Davis Polk & Wardwell LLP
1600 El Camino Real
Menlo Park, CA 94025
Attention: William M. Kelly
Facsimile No.: (650) 752-2111


 
If to a Stockholder, to the address set forth opposite such Stockholder’s name
on Schedule A hereto
 


or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
business day in the place of receipt.
 
 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


COSTAR GROUP, INC.
By:
/s/  Andrew Florance
 
Name:
Andrew Florance
 
Title:
CEO








 
























[Signature Page to Voting Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
LOOPNET, INC.
By:
/s/  Richard J. Boyle, Jr.
 
Name:
Richard J. Boyle, Jr.
 
Title:
Chief Executive Officer and Chairman of the Board of Directors



 

 


















[Signature Page to Voting Agreement]
 
 
 
A-2

--------------------------------------------------------------------------------

 
 

 
CALERA CAPITAL PARTNERS IV, L.P.
By:
/s/ Kevin Baker
 
Name:
Kevin Baker
 
Title:
Managing Director and General Counsel



CALERA CAPITAL PARTNERS IV SIDE-BY-SIDE, L.P.
By:
/s/ Kevin Baker
 
Name:
Kevin Baker
 
Title:
Managing Director and General Counsel








 


[Signature Page to Voting Agreement]
 
 
 
A-3

--------------------------------------------------------------------------------

 


TRINITY VENTURES IX, L.P.
By:
/s/ Kathleen A. Murphy
 
Name:
Kathleen A. Murphy
 
Title:
Member of Trinity TVL IX, L.L.C., General Partner of Trinity Ventures IX, L.P.



TRINITY IX SIDE-BY-SIDE FUND, L.P.
By:
/s/ Kathleen A. Murphy
 
Name:
Kathleen A. Murphy
 
Title:
Member of Trinity TVL IX, L.L.C., General Partner of Trinity Side-by-Side Fund,
L.P.



TRINITY IX ENTREPRENEURS FUND, L.P.
By:
/s/ Kathleen A. Murphy
 
Name:
Kathleen A. Murphy
 
Title:
Member of Trinity TVL IX, L.L.C., General Partner of Trinity IX Entrepreneurs
Fund, L.P.








 










[Signature Page to Voting Agreement]
 
 
 
A-4

--------------------------------------------------------------------------------

 
 

 
SAINTS RUSTIC CANYON, L.P.
By Saint Rustic Canyon, LLC, General Partner
By:
/s/ Thomas Unterman
 
Name:
Thomas Unterman
 
Title:
Managing Director



RUSTIC CANYON VENTURES III, L.P.
By Rustic Canyon Partners, LLC, General Partner
By:
/s/ Thomas Unterman
 
Name:
Thomas Unterman
 
Title:
Managing Director



 












[Signature Page to Voting Agreement]
 
 
 
A-5

--------------------------------------------------------------------------------

 


THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY (SBST)
By:
/s/  Kristal Dehnad
 
Name:
Kristal Dehnad
 
Title:
Associate Director, Charitable Trust Program
Stanford Management Company




 
















[Signature Page to Voting Agreement]
 
 
A-6

--------------------------------------------------------------------------------

 


RICHARD J. BOYLE, JR.
By:
/s/  Richard J. Boyle, Jr.
           



THOMAS P. BYRNE
By:
/s/  Thomas P. Byrne
           



BRENT STUMME
By:
/s/ Brent Stumme
           



JASON GREENMAN
By:
/s/ Jason Greenman
           





WAYNE WARTHEN
By:
/s/ Wayne Warthen
           





WILLIAM BYRNES
By:
/s/ William Byrnes
           







[Signature Page to Voting Agreement]
 
 
 
A-7

--------------------------------------------------------------------------------

 


DENNIS CHOOKASZIAN
By:
/s/ Dennis Chookaszian
           



JAMES T. FARRELL
By:
/s/ James T. Farrell
           



NOEL FENTON
By:
/s/ Noel Fenton
           



SCOTT INGRAHAM
By:
/s/ Scott Ingraham
           



THOMAS E. UNTERMAN
By:
/s/ Thomas E. Unterman
           






 






[Signature Page to Voting Agreement]
 
 
 
 
A-8

--------------------------------------------------------------------------------

 